Title: To Thomas Jefferson from John Breckinridge and Others, 10 February 1803
From: Breckinridge, John
To: Jefferson, Thomas


          
             February 10th. 1803 Washington
          
          The States of Kentucky, Georgia, & Tennissee, having been for some time impressed with a belief, that it would redound greatly to their mutual interests, if an easy land communication could be opened between Danville in Kentucky, & Augusta in Georgia, have made some attempts to ascertain its practicability. These attempts altho’ not very considerable, have produced full conviction that a good waggon road may be made between those two places. But as it must necessarily pass through the lands of the Cherokee Indians, permission must consequently be obtained from them by the U. States for that purpose. 
          The extent of Indian Country through which this road must pass, is so considerable, that the principal advantages to be derived from it would be defeated, unless the U. States would also procure from the Indians more land than was barely sufficient for the road. One mile on each side of this road, (or perhaps less), or two or three miles square upon the road at convenient distances, would we apprehend be sufficient. As the distance from Danville to Augusta is, it is believed, 200 Miles short of the distance from Danville to any other Atlantic commercial town or navigable water, much of the Produce of Kentucky & Tennissee could be carried to markett in Waggons, which it is well known cannot carry in them, supplies of forage & provisions, but for very short distances. 
          To obtain the nearest & best road is of the utmost importance; and the undersigned beg leave respectively to suggest the propriety of appointing one or more persons from each State to view minutely the Country through which the road ought to pass. 
          The States which they represent would have long since procured, (under laws and resns. passed by them for that purpose), this information: but the commissioners appointed by the State of Kentucky were prohibited by the officers of the U. States, from entering the Indian lands for that purpose. 
          The undersigned therefore, on behalf of the several States they respectively represent, earnestly request the President of the United States, that he would as early as convenient, take the foregoing under consideration, and if approved of by him, procure for the people of the said States an Object conceived by them to be of very high Importance, not only in a pecuniary point of view, but of great political consideration, in cementing & binding together by every practicable tie, the Atlantic and Western States. 
          
            John Breckinridge
            Jos: Anderson
            Abr Baldwin
            Jas Jackson
            John Fowler
            Wm Cocke
            Thos. T. Davis
            Peter Early
            Wm. Dickson
            D. Meriwether
          
        